Citation Nr: 0844190	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-40 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant is a proper claimant for Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 
1151, and if so, whether such benefits are warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to June 
1975; she died in May 2001.  The appellant was the veteran's 
partner and paid for her burial from her personal funds.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  This matter was before the Board in June 2008 
when it was remanded for additional development.


FINDING OF FACT

The appellant is not the veteran's surviving spouse, child, 
or parent.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a proper 
claimant for DIC benefits under 38 U.S.C.A. § 1151 are not 
met.  38 U.S.C.A. §§ 101(3), 5103(A) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(j), 3.50(a), 3.205(a)(1) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The facts in this 
matter are not in dispute.  Resolution of the appeal is 
dependent on application of governing law and regulation to 
the facts shown.  Notably, in this appeal the appellant is 
represented by a service organization that should be well 
aware of the governing legal criteria.

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background, Law and Analysis

The appellant seeks DIC benefits under 38 U.S.C.A. § 1151.  
The appellant has indicated that she was the veteran's 
partner; the evidence of record shows that she paid for the 
veteran's burial from her personal funds.  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran died in May 2001.  Her death certificate 
indicates that she was never married.
In February 2002, the appellant submitted a claim for DIC 
benefits under 38 U.S.C.A. § 1151.  She maintains that the 
veteran's unexpected death was caused by the San Francisco VA 
Medical Center's negligence.

A threshold question that must be addressed in any claim for 
VA benefits is whether the person seeking the benefit is a 
proper claimant for the benefit sought.  If the appellant is 
not established as a proper claimant, the claim can proceed 
no further.  The appellant has the burden to establish her 
status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991). 

Under 38 C.F.R. § 3.5(a), DIC is a monthly payment made to a 
surviving spouse, child, or parent.  

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.50(b)(1), 3.53.

"Spouse" means a person of the opposite sex whose "marriage" 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  For VA benefits purposes, a marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 3.1(j).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of 
marriage, or a copy of the church record of marriage 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205(a)(1).

Upon review the evidence of record, the Board finds that the 
preponderance of the evidence shows that the appellant is not 
the veteran's a surviving spouse, child, or parent.  The 
evidence does not show, nor does the appellant allege, that 
the appellant is the child or parent of the veteran.  As 
pertains to "surviving spouse," the Board notes that the 
appellant is not a person of the opposite sex.  Furthermore, 
the veteran's death certificate shows that she was never 
married, so the appellant was not the spouse of a veteran at 
the time of the veteran's death.  Therefore, the appellant 
may not be recognized as the veteran's surviving spouse for 
the purpose of establishing entitlement to VA death benefits.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50(b)(1), 
3.53.  The law in this matter is clear and unequivocal.  The 
veteran does not meet the definition of a surviving spouse of 
the veteran.  

The Court had held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  In a case such as this one, where 
the law and not the facts are dispositive, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish that the appellant is a proper 
claimant for DIC benefits under 38 U.S.C.A. § 1151 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


